The opinion of the Court was drawn up by
Appleton, J.
Common carriers have been held liable for all damage aiid loss to goods during the carriage, from whatever cause, unless from the act of God or from the public enemy. But carriers of passengers have not been held to the extreme of liability, which has been enforced against carriers of goods.
The law is thus laid down in 2 Kent, (602) 812 : — "He (the carrier of passengers by any mode of conveyance) is bound to give all reasonable facilities for the reception and *281comfort of passengers, and to use all precautions, as far as human care and foresight will go, for their safety on the road. He is answerable for the smallest negligence in himself and his servants.” The care to be used must be proportioned to the loss or injury arising, or likely to arise, from negligence. In Philadelphia and Reading Railroad Co. v. Derby, 11 Howard, 486, the Court say, — "When carriers undertake to convey persons by the powerful but dangerous agency of steam, public policy and safety require that they should be held to the greatest care and diligence. And, whether the consideration for such transportation be pecuniary or otherwise, the personal safety of passengers should not be left to the sport of chance or the negligence of careless agents. Any negligence, in such cases, may well deserve the epithet gross.” These views were reaffirmed in Steamboat New World v. King, 16 Howard, 469, in a very able opinion of Mr. Justice Curtis. In Caldwell v. Murphy, 1 Duer, 241, the Court say, — "The charge of the Judge, that the law exacted from a carrier of passengers éxtraordinary care and diligence, and that they are liable, unless the injury arises from force or a pure accident, was entirely correct.” The instruction given was in words in which the general result of the authorities is summed up. 2 Greenl., § 221.
It is true, Boyce v. Anderson, 2 Pet., 150, lays down the rule to be that of ordinary care, the care which all bailors for hire owe their employers, but a more stringent rule was adopted in Stokes v. Salstonstall, 13 Pet., 192. The remark of the Court in Pinkham v. Keith, 43 Maine, 501, though in conformity with law, as laid down by Marshall, C. J., in Boyce v. Anderson, 2 Pet., 150, does not state with suffificient rigor the obligations which the law imposes upon the carriers of passengers. Indeed, the law in relation to the relative duties and obligations of the common carrier and the passenger to be carried, did not arise in Pinkham v. Keith, and was not involved in the decision of the cause.
*282The instructions given do not ■ appear to be at variance with the law as it seems now to be established.
The fact, whether or not the defendant was a common carrier, was submitted to the jury, with instructions of which defendant does not complain. There is no such gross error or mistake in their verdict as will justify our interposition.

Exceptions and motion overruled.

Tenney, C. J., Rice, Goodenow and Davis, JJ., concurred.